20-10990       Doc 8   Filed 04/18/20    Entered 04/18/20 21:32:16          Main Document       Pg
                                            1 of 25



SILLS CUMMIS & GROSS P.C.
S. Jason Teele, Esq.
Gregory A. Kopacz, Esq.
101 Park Avenue, 28th Floor
New York, New York 10178
(212) 643-7000 (Telephone)
(212) 643-6500 (Facsimile)

Proposed Counsel to the Debtors
and Debtors-in-Possession

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK


In re:                                            Chapter 11

THE NORTHWEST COMPANY, LLC, et al.1               Case No. 20-______ (      )

                       Debtors.                   (Joint Administration Requested)


                DECLARATION IN SUPPORT OF CHAPTER 11 PETITIONS
                          AND FIRST DAY PLEADINGS
                I, Ross Auerbach, hereby declare under penalty of perjury as follows:

          1.    I am the President and Chief Executive Officer of The Northwest Company, LLC

and The Northwest.com LLC (each a “Debtor,” and together, the “Debtors”). I am familiar with

the day-to-day operations, affairs, and books and records of the Debtors.
          2.    On the date hereof (the “Petition Date”), the Debtors filed voluntary petitions
under chapter 11 of title 11 of the United States Code (the “Bankruptcy Code”) in this Court.

          3.    The Debtors are currently operating their businesses and managing their

properties as debtors-in-possession pursuant to sections 1107(a) and 1108 of the Bankruptcy

Code. As of the date hereof, no request has been made for the appointment of a trustee or

examiner. No official committee of unsecured creditors has been appointed.


1
       The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s
federal tax identification number, are: The Northwest Company, LLC (8132) and The
Northwest.com LLC (1339). The location of the Debtors’ service address is: 49 Bryant Avenue,
Roslyn, New York 11576.


7177879
20-10990     Doc 8    Filed 04/18/20      Entered 04/18/20 21:32:16        Main Document         Pg
                                             2 of 25



       4.      On the date hereof or shortly thereafter, the Debtors intend to file a number of

motions and applications (collectively, the “First Day Motions”) in order to allow the Debtors

to operate while under the protection of this Court with minimum disruption or loss of value. I

am familiar with the contents of the First Day Motions, and believe the relief sought in each such

motion is necessary to ensure that the value of the Debtors’ estates are maximized.

       5.      I submit this declaration in support of the First Day Motions pursuant to Rule

1007-2 of the Local Bankruptcy Rules for the United States Bankruptcy Court for the Southern

District of New York (the “Local Rules”) and 28 U.S.C. § 1746 (the “First Day Declaration”).

Except as otherwise indicated herein, all facts set forth in this First Day Declaration are based on

my personal knowledge, information supplied to me by the Debtors and their professionals, were

learned from my review of relevant documents or are my opinion based upon my experience and

knowledge of the Debtors’ operations and financial condition. I am over the age of 18 and

authorized to submit this Declaration on behalf of the Debtors. If called upon to testify, I could

and would testify competently to the facts set forth herein.

       6.      Part I of this Declaration describes the background and business of the Debtors.

Part II describes the Debtors’ prepetition capital structure and indebtedness. Part III describes

the circumstances leading to the commencement of the chapter 11 cases. Part IV sets forth the

relevant facts in support of each of the First Day Motions. Part V contains statements and

additional information about the Debtors, as required by Local Rule 1007-2.

                                  PART I:
                   BACKGROUND AND BUSINESS OF THE DEBTORS

       2.      The Debtors are a leading manufacturer and seller of branded home textiles and is

the number one manufacturer of throws and blankets in the United States. Pursuant to multi-year

license agreements with global entertainment and lifestyle brands and professional sports

leagues, the Debtors manufacture and sell bedding products, blankets and throws, pillows, bath

products (such as towels, bath mats and bath robes) and accessories (such as backpacks and



                                                -2-
20-10990     Doc 8    Filed 04/18/20     Entered 04/18/20 21:32:16       Main Document         Pg
                                            3 of 25



duffels). The Debtors also sells self-branded textiles under the Northwest Originals label. The

Debtors products are sold through major national retailers and on-line channels.

       3.      The Debtors operate from their showroom in midtown Manhattan as well as

corporate offices in Roslyn, New York and Bentonville, Arkansas. The Debtors also maintain a

sourcing office in Shanghai, China and operate a state of the art weaving facility in Ronda, North

Carolina.
                              PART II:
   THE DEBTORS’ PREPETITION CAPITAL STRUCTURE AND INDEBTEDNESS
       (i)     CIT Prepetition Factoring Agreement

       4.      As of the Petition Date, Debtor The Northwest Company LLC was party to a

Third Amended and Restated Factoring Agreement dated as of October 23, 2008 (as amended,

modified, or supplemented, the “Prepetition Factoring Agreement”), an Amended and

Restated Letter of Credit Agreement dated as of October 23, 2008 (as amended, modified, or

supplemented, the “Prepetition L/C Agreement”), and a Second Amended and Restated

Security Agreement dated April 18, 2019 (as amended, modified, or supplemented, the

“Prepetition Security Agreement”) (collectively, together with all agreements, instruments,

certificates, reports, and other documents executed and delivered pursuant thereto, the

“Prepetition Factoring Documents”) with CIT Group/Commercial Services, Inc. (“CIT”),

pursuant to which, among other things, (i) the Debtors sold and assigned to CIT, and CIT
purchased as absolute owner, the Debtor’s accounts arising prior to the commencement of the

Bankruptcy Case (the “Prepetition Accounts”), which transactions (the “Prepetition

Assignments”) were valid and true purchases and sales of the Prepetition Accounts, and (ii) CIT

made loans, advances, and other financial accommodations to the Debtor (collectively, the

“Prepetition Factoring Facility”).

       5.      As of the Petition Date, the Debtor was indebted to CIT in the non-contingent

liquidated amount of approximately $19,163,980.60, plus fees, expenses, and other amounts

arising under the Prepetition Factoring Documents, in respect of the Obligations (as defined in



                                               -3-
20-10990       Doc 8    Filed 04/18/20    Entered 04/18/20 21:32:16       Main Document        Pg
                                             4 of 25



the Prepetition Factoring Agreement, and as so defined, the “Prepetition Factoring

Obligations”).

       6.        The Prepetition Factoring Obligations are secured by liens and security interests

(the “Prepetition Factoring Liens”) encumbering substantially all assets of the Debtors as set

forth in the Prepetition Factoring Documents (the “Prepetition Collateral”). The aggregate

value of the Petition Collateral exceeds the aggregate amount of the Prepetition Factoring

Obligations.

       (ii)      Ashford Promissory Note

       7.        Prior to the Petition Date, on or around December 31, 2016, The Northwest

Company LLC entered into that certain Promissory Note (the “Promissory Note”) with Ashford

Textiles LLC (“Ashford”). The principal amounts of the Promissory Note was $10,000,000.

The Promissory Note was initially scheduled to mature on December 31, 2018. However, on or

around December 20, 2018, The Northwest Company LLC exercised its right to extend the term

of the Promissory Note for an additional two (2) years (i.e., to December 31, 2020).

       8.        Pursuant to the terms of the Promissory Note, beginning on January 1, 2017, and

on the first day of each and every month thereafter during the term of the Promissory Note, The

Northwest Company LLC was to make interest only payments to Ashford on the principal

amount.

       9.        The Promissory Note expressly provides that payment of the principal amounts
due under the terms of the Promissory Note are subordinated and subject in right of payment to

the prior payment in full of obligations owed under the CIT Credit Agreement. The interest only

payments owed to Ashford, however, are not subordinated.

       10.       As of the Petition Date, the balance of the Promissory Note was approximately

$10,000,000 under the Promissory Note.

       (iii)     Intercreditor Agreement

       11.       As of the Petition Date, CIT and Ashford were parties to an Intercreditor

Agreement dated as of August 2, 2019 (as amended, modified, or supplemented, the


                                                -4-
20-10990      Doc 8    Filed 04/18/20     Entered 04/18/20 21:32:16        Main Document          Pg
                                             5 of 25



“Intercreditor Agreement”) which, among other things, provides for the relative priority of its

respective prepetition liens and security interests in the Prepetition Collateral, with the interests

of CIT having priority over the interests of the Ashford.

       (iv)    Unsecured obligations

       12.     As of the Petition Date, the Debtors estimate that they have approximately

$57,000,000 in outstanding obligations to trade vendors and other creditors.

       (v)     The Debtors’ Equity Interests

       13.     The Northwest Company, LLC is a limited liability company, organized under the

laws of North Carolina. The Northwest Company, LLC is owned: (i) eighty percent (79%) by

Northwest Textile Holdings LLC, (ii) twenty percent (20%) by Extreme Horse Limited and (iii)

one percent (1%) by Ross Auerbach. Northwest Textile Holdings LLC is owned: (i) fifty one

percent (51%) Ross Auerbach, and (ii) forty nine percent (49%) by Shay Auerbach.

       2.      The Northwest.com LLC is a wholly-owned subsidiary of The Northwest

Company, LLC, organized under the laws of Delaware.

                                 PART III:
               CIRCUMSTANCES LEADING TO THE COMMENCEMENT
                         OF THE CHAPTER 11 CASES
       3.      A series of unfortunate events that started several years ago led to significant

liquidity issues in the Debtors’ business. In 2017, the Debtors acquired the sports-branded

inventory of Concept One, then a leading manufacturer of licensed backpacks and accessories

sold primarily through Walmart. Challenges with the acquired inventory were discovered shortly

after the transaction closed. The level of profitability of sales through Walmart were far lower

than expected by the Debtors during pre-closing diligence due to inaccurate representations by

Concept One.

       4.      More significant, quality control issues with Concept One products resulted in lost

sales opportunities. The Debtors were not able to assimilate the inventory into their core business

as they had projected, and sales were far below what was expected. In the meantime, the licenses



                                                -5-
20-10990      Doc 8       Filed 04/18/20   Entered 04/18/20 21:32:16      Main Document         Pg
                                              6 of 25



associated with the inventory required the Debtors to pay large minimum guarantees to the

licensors. The overall disappointing sales volume of this inventory drained cash flow from the

Debtors’ core business.

        5.     In addition, certain products supplied by Ashford Textiles USA LLC, a key

vendor of products to the Debtors, suffered significant quality control issues that caused Walmart

to first reduce, then cancel, the Debtors’ participation in its juvenile bedding modular program.

Such programs are a key source of sales for the Debtors. The loss placed even further strain on

the Debtors’ liquidity.

        6.     Then, in 2018, the U.S. Government imposed a tariff of 25% on bags and

backpacks imported from China. This tariff was in addition to the already high 17.6% duty

imposed on that category of goods, and decreased both demand for the goods and the margins on

their sale.

        7.     Finally, the Debtors’ overall sales decreased in recent years in the wake of the

declines in the retail sector generally. The current public health crisis, while not the reason for

the Debtors’ bankruptcy, has exacerbated the Debtors’ financial condition.

        8.     As a result of these factors, the Debtors took the necessary step of commencing

these cases preserve and maximize the value of their assets.

                                       PART IV:
                          FIRST DAY MOTIONS AND APPLICATIONS

        9.     The Debtors have filed or will file the First Day Motions, seeking various forms

of relief designed to maximize the value of their estates for the benefit of creditors and other

stakeholders. I have reviewed each of the First Day Motions and believe that the Debtors have

satisfied the applicable standards for the relief requested, and that the Court’s grant of the

requested relief is in the best interests of the Debtors, their estates, as well as that of their

creditors and other parties in interest. Each of the First Day Motions is summarized below.




                                                -6-
20-10990     Doc 8     Filed 04/18/20     Entered 04/18/20 21:32:16         Main Document          Pg
                                             7 of 25



       10.     Joint Administration Motion. The Debtors seek entry of an order directing the

joint administration and procedural consolidation of the Debtors’ related chapter 11 cases (the

“Joint Administration Motion”). Specifically, the Debtors request that the Court maintain one

file and docket for the Debtors’ jointly administered cases under the case of The Northwest

Company, LLC and that the cases be administered under a consolidated caption. Further, the

Debtors request that an entry be made on the docket of The Northwest.com LLC’s case to reflect

the joint administration of these chapter 11 cases.

       11.     Many of the motions, hearings, and orders in these chapter 11 cases will affect

both Debtors. The entry of an order directing joint administration of these chapter 11 cases will

reduce fees and costs by avoiding duplicative filings and objections. Further, joint administration

will allow the Office of the United States Trustee for the Southern District of New York and all

parties in interest to monitor these chapter 11 cases with greater ease and efficiency. Parties in

interest will not be harmed by the relief requested, but instead, will benefit from the cost

reductions associated with the joint administration of these chapter 11 cases.

       15.     I believe that the relief requested in the Joint Administration Motion is in the best

interests of the Debtors’ estates, their creditors, and all other parties in interest, and will enable

the Debtors to continue to operate in the ordinary course without disruptions. Accordingly, on

behalf of the Debtors, I respectfully submit that the Court should approve the Joint

Administration Motion.
       16.     Cash Management Motion. The Debtors seek entry of an order authorizing the

Debtors to (i) continue and maintain their existing cash management system and bank accounts,

and (b) continue using their existing business forms, checks and records.

       17.     To facilitate the efficient operation of their businesses, in the ordinary course of

business, the Debtors utilize an integrated, centralized cash management system to collect,

transfer and disburse funds generated by their operations (the “Cash Management System”).

The Cash Management System facilitates the Debtors’ cash forecasting and reporting,

monitoring the collection and disbursement of funds, maintenance of current and accurate


                                                 -7-
20-10990      Doc 8    Filed 04/18/20      Entered 04/18/20 21:32:16          Main Document           Pg
                                              8 of 25



accounting records for all cash transactions, and administration of approximately 6 bank

accounts (collectively, the “Bank Accounts”) maintained at various banks (the “Banks”).

        18.     The Cash Management System is similar to those commonly employed by

businesses comparable to the Debtors in economic scope and geographic reach. Indeed, large,

complex businesses use such systems because of the numerous benefits provided, including the

ability to quickly and easily locate and trace funds, which allows the Debtors to control corporate

funds, ensure cash availability to the Debtors, and reduce administrative expenses by facilitating

the movement of funds. Any disruption of the Cash Management System would be extremely

detrimental to the Debtors’ operations.

        19.     I believe that the relief requested in the Cash Management Motion is in the best

interest of the Debtors’ estates, their creditors, and all other parties in interest, and will enable the

Debtors to continue to operate in the ordinary course without disruption. Accordingly, on behalf

of the Debtors, I respectfully submit that the Court should approve the Cash Management

Motion.

        20.     Taxes and Fees Motion. The Debtors seek entry of any order: (i) authorizing, but

not directing, the Debtors to pay applicable taxing authorities any taxes and fees that have

accrued, but were not yet due and owing or were not paid in full as of the Petition Date, in the

ordinary course of their business, and (ii) directing all banks to honor and pay (to the extent that

sufficient funds are available in their Debtors’ accounts) all checks and transfers for payment of
such pre-petition taxes and fees.

        21.     In the ordinary course of business, the Debtors: (a) incur and/or collect various

taxes, including without limitation, sales, property, commercial rent, excise, commercial activity,

goods and services, and other taxes (collectively, the “Taxes”); (b) incur various license, permit

and other charges necessary to operate their business (collectively, the “Fees”); and (c) remit

such Taxes and Fees to various taxing, licensing, and other regulatory authorities (collectively,

the “Taxing Authorities”). As of the Petition Date, the Debtors owe approximately $68,259.07




                                                  -8-
20-10990     Doc 8     Filed 04/18/20      Entered 04/18/20 21:32:16        Main Document          Pg
                                              9 of 25



in Taxes and Fees. Of this amount, the Debtors seek to pay approximately $59,565.11 in Taxes

and Fees during the first thirty (30) days of these chapter 11 cases.

       22.     It is my understanding that the Debtors’ failure to pay the Taxes and Fees could

adversely affect the Debtors’ business operations because the Taxing Authorities could suspend

the Debtors’ operations, file liens or seek to lift the automatic stay.

       23.     I believe that the relief requested in the Taxes and Fees Motion is in the best

interests of the Debtors’ estates, their creditors, and all other parties in interest, and will enable

the Debtors to continue to operate in the ordinary course without disruption. Accordingly, on

behalf of the Debtors, I respectfully submit that the Court should grant the Taxes and Fees

Motion.

       24.     Insurance Motion. The Debtors seek authorization to: (i) pay pre-petition

insurance premiums, (ii) continue pre-petition insurance programs, and (iii) pay all pre-petition

obligations in respect thereof (the “Insurance Motion”).

       25.     As detailed in the Insurance Motion, the Debtors utilize approximately eleven

(11) insurance policies for, among other things, worker’s compensation, professional liability,

automobile, ocean cargo, travel accident, umbrella, cyber, and crime coverage (collectively, the

“Insurance Policies”).       In the aggregate, the premiums for such policies approximate

$537,644.00. As of the Petition Date, the Debtors estimate that they owe approximately $0.00

under their Insurance Policies. The Debtors estimate that approximately $62,000 will come due
within the first thirty (30) days of these chapter 11 cases under their Insurance Policies.

       26.     Maintaining the Insurance Policies is essential to the preservation of the value of

the Debtors’ businesses, properties and assets. Moreover, in many cases, coverage provided by

the Insurance Policies is required by the laws, regulations and contracts that govern the Debtors’

commercial activities. It is, therefore, critical that the Debtors continue to carry the necessary

coverage to operate their businesses.

       27.     Disruption of the Debtors’ insurance coverage would expose the Debtors to

serious risks, including: (a) the incurrence of direct liability for the payment of claims that


                                                  -9-
20-10990        Doc 8   Filed 04/18/20    Entered 04/18/20 21:32:16         Main Document          Pg
                                            10 of 25



otherwise would have been payable by the insurance carriers; (b) the occurrence of material costs

and other losses that would have otherwise been reimbursed by the insurance carriers; (c) the

potential loss of good-standing status to conduct business in jurisdictions that require the Debtors

to maintain certain levels of third-party coverage; (d) the inability to obtain similar types of

insurance coverage; and (e) the incurrence of higher costs for obtaining new coverage.

          28.    Thus, I believe that the relief requested in the Insurance Motion is in the best

interests of the Debtors’ estates, their creditors, and all other parties in interest, and will enable

the Debtors to continue to operate in the ordinary course without unnecessary disruption.

Accordingly, on behalf of the Debtors, I respectfully submit that the Court should grant the

Insurance Motion.

          29.    Utilities Motion. The Debtors seek entry of interim and final orders (a)

prohibiting utility providers from altering, refusing or discontinuing services, (b) determining

adequate assurance of payment for future utility services, (c) establishing procedures for

determining adequate assurance of payment for future utility service, and (d) granting related

relief.

          30.    In the ordinary course of business, the Debtors obtain water, gas, electric,

telecommunication, internet, security and other services from approximately eighteen (18) utility

providers (the “Utility Providers”). A list of the Utility Providers and corresponding accounts is

attached to the Utilities Motion. The Debtors pay approximately $43,599.02 each month for
utility services, calculated as a historical average payment for a twelve-month period. The

Debtors estimate that the amount currently held as deposits or prepayment with respect to any

Utility Provider is approximately $102,652.94.2

          31.    Uninterrupted utility services are essential to the Debtors’ ongoing operations If

the Utility Providers refuse or discontinue service, even for a brief period, the Debtors’ business

operations will be severely disrupted. The impact on the Debtors business operations, customer


2
          Such deposit is held for the benefit of Memphis Light Gas & Water.


                                                -10-
20-10990     Doc 8     Filed 04/18/20      Entered 04/18/20 21:32:16       Main Document          Pg
                                             11 of 25



relationships, revenue and profits will be extremely harmful and will jeopardize the Debtors’

efforts to maximize the value of their estates.

       32.     The Debtors intend to pay the postpetition obligations owed to the Utility

Providers in a timely manner in the ordinary course of business. Cash held by the Debtors, the

cash generated in the ordinary course of business, and cash available under the Debtors’

proposed post-petition financing facility will provide sufficient liquidity to pay the Debtors’

utility service obligations in accordance with prepetition practice. To provide additional

assurance of payment, the Debtors propose to deposit into a segregated account $22,000 (the

“Adequate Assurance Deposit”), which represents an amount equal to approximately two

weeks of all of the Debtors’ utility services. The Adequate Assurance Deposit will be held in the

segregated account for the duration of these chapter 11 cases to be applied to any postpetition

defaults in payment to the Utility Providers. I believe that the Adequate Assurance Deposit, in

conjunction with the Debtors’ ability to pay for future utility services in accordance with

prepetition practice, provides more than adequate assurance of payment to the Utility Providers.

       33.     I believe that the relief requested in the Utilities Motion is necessary to avoid

immediate and irreparable harm, is in the best interests of the Debtors’ estates, their creditors and

all other parties in interest, and will enable the Debtors to continue to operate in the ordinary

course without disruption. Accordingly, on behalf of the Debtors, I respectfully submit that the

Court should grant the Utilities Motion.
       34.     Schedules Extension Motion. The Debtors seek entry of an order (a) extending

the deadline by which the Debtors must file their schedules of assets and liabilities, schedules of

current income and expenditures, schedules of executory contracts and unexpired leases, and

statements of financial affairs (collectively, the “Schedules and Statements”) by thirty (30)

days, for a total of forty-four (44) days after the Petition Date, without prejudice to the Debtors’

right to request additional extensions (the “Schedules Extension Motion”).

       35.     I believe that the relief requested in the Schedules Extension/Waiver Motion is

appropriate because it (a) will not prejudice or adversely affect the rights of any creditor or other


                                                  -11-
20-10990     Doc 8      Filed 04/18/20    Entered 04/18/20 21:32:16        Main Document         Pg
                                            12 of 25



party in interest and (b) will relieve the Debtors of an administrative burden. The Debtors’ focus

should be on seamlessly transitioning into chapter 11 and maximizing the value of their estates.

       36.       Wage and Benefits Motion. The Debtors seek authorization to (i) pay all pre-

petition employee claims for wages, salaries and other accrued compensation; (ii) make all

payments for which employee payroll deductions were withheld prepetition; (iii) reimburse all

prepetition employee business and other expenses; (iv) make prepetition contributions and pay

benefits under certain employee benefit plans; (v) honor worker compensation programs; (vi)

pay other miscellaneous employee-related costs including processing costs and fees; and (vii)

continue certain health, welfare and benefit programs (collectively, the “Employee

Obligations”).

       37.       As of the Petition Date, the Debtors believe they are current with respect to their

employee wages. However, out of an abundance of caution, they request authority to pay such

wages, along with any other prepetition Employee Obligations, in an amount not to exceed the

statutory cap of $13,650 per employee.

       38.       I believe the relief requested in the Wage and Benefits Motion is warranted. In

short, any delay in honoring the Employee Obligations could severely disrupt the Debtors’

relationships with their employees and irreparably impair the employees’ morale at the very time

that their dedication, confidence and cooperation are most critical. The Debtors face the risk that

their operations may be severely impaired if the relief requested in this Motion is not granted. At
this critical stage, the Debtors simply cannot risk the substantial disruption of their business

operations that would attend any decline in workforce morale attributable to the Debtors’ failure

to pay the Employee Obligations in the ordinary course of business during the pendency of these

Chapter 11 Cases. Accordingly, on behalf of the Debtors, I respectfully submit that the Court

should grant the Wage and Benefits Motion.

       39.       Debtor in Possession Financing Motion. As of the Petition Date, the Debtors’

do not have available sources of working capital and financing sufficient to carry on their

business operations without postpetition financing and the use of CIT’s cash collateral.


                                                -12-
20-10990      Doc 8    Filed 04/18/20      Entered 04/18/20 21:32:16       Main Document           Pg
                                             13 of 25



        40.     Without postpetition financing and the use of cash collateral, the Debtors will not

have sufficient liquidity to continue to fund their operations, fund employee payroll and benefits

obligations, pay vendors of necessary goods and services, and satisfy other operational

requirements during these Chapter 11 Cases. I believe that obtaining postpetition financing and

continued use of cash collateral as requested in the Debtor in Possession Financing Motion is

essential to the Debtors’ ability to continue their operations without interruption and maximize

value of their estates for the benefit of all stakeholders.

        41.     Accordingly, the Debtors request the entry of interim and final orders (i)

authorizing the sale of their accounts arising after the commencement of the Chapter 11 Cases

(the “Postpetition Accounts”) and obtain debtor-in-possession senior secured superpriority

financing (the “DIP Factoring Facility”) pursuant to a Factoring Agreement between CIT and

the Debtors (the “DIP Factoring Agreement,” and together with the Factoring Documents (as

defined in the DIP Factoring Agreement), including without limitation the Security Agreement

and the Letter of Credit Agreement, each between CIT and the Debtor and dated as of the

Petition Date, the “DIP Factoring Documents”) by and among the Debtor and CIT; (ii) granting

superpriority administrative expense status to the obligations of the Debtors under the DIP

Factoring Documents and securing such obligations with liens on and security interests in the

prepetition and postpetition assets of the Debtors; and (iii) granting adequate protection to CIT to

the extent of any diminution in the value of the collateral as a result of the Chapter 11 Cases.
        42.     The DIP Factoring Facility is the product of arms-length negotiations, is fair and

reasonable under the circumstances, and is in the best interests of the Debtors, their estates, and

all parties in interest. I am advised that the proposed DIP Factoring Facility is consistent with

postpetition financing typically approved in chapter 11 cases in this District.




                                                  -13-
20-10990      Doc 8     Filed 04/18/20      Entered 04/18/20 21:32:16          Main Document             Pg
                                              14 of 25



                                       PART V:
                             LOCAL RULE 1007-2 DISCLOSURES

        43.     Local Rule 1007-2(a)(1): A statement regarding the nature of the Debtors’

businesses and the circumstances leading to the filing of the chapter 11 cases is set forth above.

        44.     Local Rule 1007-2(a)(2): Not applicable because the chapter 11 cases were not

originally commenced under chapter 7 or chapter 13 of the Bankruptcy Code.

        45.     Local Rule 1007-2(a)(3): Not applicable because no committee was organized

before the Petition Date.

        46.     Local Rule 1007-2(a)(4):        Exhibit 1 lists the twenty (20) largest unsecured

claims, excluding the claims of insiders, against the Debtors as of the Petition Date and includes,

to the extent such information is available, the creditor’s name, address (including the number,

street, apartment or suite number, and zip code, if not included in the post office address),

telephone number, e-mail address, the name(s) of person(s) familiar with the Debtors’ accounts,

and the amount of the claim.3 The Debtors reserve any and all rights (i) as to whether any claim

is contingent, unliquidated, disputed or subject to setoff, (ii) to challenge the priority, nature,

amount and status of any claim or debt, and (iii) to assert any remedies, defenses, counterclaims

and offsets with respect to each of the foregoing.

        47.     Local Rule 1007-2(a)(5): Exhibit 2 lists the five (5) largest secured claims against

the Debtors as of the Petition Date and includes, to the extent such information is available, the

creditor’s name, address (including the number, street, apartment or suite number, and zip code,

if not included in the post office address), the amount of the claim,4 and a brief description and

an estimate of the value of the collateral securing the claim. The Debtors reserve any and all

rights: (i) as to the validity, enforceability and priority of each claim and lien, and (ii) to assert

remedies, defenses, counterclaims and offsets with respect to such claim.

3
         The amounts listed represent the Debtors’ best estimate of the amounts of such claims and are
subject to verification.
4
         The amounts listed represent the Debtors’ best estimate of the amounts of such claims and are
subject to verification.


                                                  -14-
20-10990      Doc 8       Filed 04/18/20    Entered 04/18/20 21:32:16       Main Document         Pg
                                              15 of 25



        48.        Local Rule 1007-2(a)(6), Exhibit 3 provides a summary of the Debtors’ assets

and liabilities.

        49.        Local Rule 1007-2(a)(7): Not applicable because the Debtors do not have any

classes of publicly held stock, debentures or other securities.

        50.        Local Rule 1007-2(a)(8): Not applicable because none of the Debtors’ property is

in the possession or custody of any custodian, public officer, mortgagee, pledgee, assignee of

rents, or secured creditor, or agent for any such entity.

        51.        Local Rule 1007-2(a)(9): Exhibit 4 lists the premises owned, leased or held under

another arrangement from which the Debtors operate their businesses.

        52.        Local Rule 1007-2(a)(10): Exhibit 5 lists the location of the Debtors’ substantial

assets, the location of their books and records, and the nature, location and value of any assets

held by the Debtors outside the territorial limits of the United States.

        53.        Local Rule 1007-2(a)(11): Exhibit 6 lists the nature and present status of each

action or proceeding, pending or threatened against the debtor or its property where a judgment

against the Debtors or seizure of the Debtors’ properties may be imminent as of the Petition

Date.

        54.        Local Rule 1007-2(a)(12): Exhibit 7 lists the Debtors’ existing senior

management, their tenure with the Debtors, and a brief summary of their relevant responsibilities

and experience.
        55.        Local Rule 1007-2(b): The Debtors intend to continue operating their businesses.

        56.        Local Rule 1007-2(b)(1): The Debtors estimate that the weekly payroll for

employees (exclusive of officers, directors, stockholders and partners) during the thirty (30) day

period following the Petition Date will be $145,000.

        57.        Local Rule 1007-2(b)(2): The Debtors estimate that the amount to be paid to the

their officers and directors for the thirty (30) day period following the Petition Date will be

$92,500, and that the amount to be paid to their financial and business consultants for the thirty

(30) day period following the Petition Date will be $0.00.


                                                  -15-
20-10990     Doc 8    Filed 04/18/20     Entered 04/18/20 21:32:16        Main Document         Pg
                                           16 of 25



       58.     Local Rule 1007-2(b)(3): Exhibit 8 provides a schedule, for the thirty (30) day

period following the Petition Date, of estimated cash receipts and disbursements, net cash gain or

loss, obligations and receivables expected to accrue but which remain unpaid, other than

professional fees.

       59.     I am advised that venue of the chapter 11 cases in this District is proper because a

principal asset of The Northwest Company, LLC is its showroom, which is located in this district

at 261 5th Avenue, Suite 1111, New York, New York 10016.

       Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury under the laws of the

United States of America that the foregoing is true and correct.


Dated: April 18, 2019                        _____________________________
                                             Ross Auerbach
                                             President and Chief Executive Officer




                                               -16-
20-10990   Doc 8   Filed 04/18/20    Entered 04/18/20 21:32:16   Main Document   Pg
                                       17 of 25



                                    EXHIBIT 1
                            20 Largest Unsecured Claims

        Vendor Name                 Address                           Amount
 ASHFORD TEXTILES, LLC    1535 W. 139TH STREET                   25,700,012.66
 USA                      GARDENA, CA 90249
 SUZHOU MEGATEX IMPORT    RM 2201, NO. 88 SHUSHAN                5,152,295.77
 & EXPORT                 ROAD
                          NEW DISTRICT SUZHOU
                          CITY, CHINA
 NFL PROPERTIES LLC       LICENSING DEPARTMENT                   3,366,283.27
                          345 PARK AVENUE
                          NEW YORK, NY 10154
 GRUPO TEXTIL PROVIDENCIA AVE JUAN CUAMATZI                      2,374,231.41
 SA de                    SAN BERNARDINO
                          CONTLA, TLAXCALA, CP
                          90670 MEXICO
 DISTRIBUTION                       6870 21ST AVE                2,290,959.19
 ALTERNATIVES DBA                   SOUTHLINO LAKES, MN
                                    55038

 LIANYUNGANG YINGYOU                NO 1 ZHENXING ROAD           1,941,917.72
 LICHENG PL                         HAIZHOU DEVELOPMENT
                                    ZONE
                                    LIANYUNGANG CITY
                                    JIANGSU, CHINA
 ROSENTHAL & ROSENTHAL              HEIWEI USA LLC               1,777,634.68
 (FACTOR)                           PO BOX 88926
                                    CHICAGO, IL 60695-1926
 STANDARD FIBER LLC                 577 AIRPORT BLVD, SUITE      1,428,414.29
                                    200
                                    BURLINGAME, CA 94010
 EXETER OPERATING                   101 WEST ELM STREET,         1,233,818.20
 PARTNERSHIP I                      SUITE 600
                                    CONSHOHOCKEN, PA 19428
 LIANYUNGANG FEIYAN                 1ZHENXING ROAD,              1,113,260.87
 BLANKETS CO                        HAIZHOU DEV ZONE
                                    LIANYUNGANG, JIANGSU,
                                    CHINA
 IMG MODELS LLC                     PENTHOUSE NORTH              1,004,753.38
                                    304 PARK AVENUE SOUTH
                                    NEW YORK, NY 10010




                                         -17-
20-10990   Doc 8   Filed 04/18/20    Entered 04/18/20 21:32:16   Main Document   Pg
                                       18 of 25



 DISNEY CONSUMER                    500 SOUTH BUENA VISTA        673,294.66
 PRODUCTS, INC.                     STREET
                                    BURBANK, CA 91521-8651
 MAJOR LEAGUE BASEBALL              245 PARK AVE                 650,001.00
                                    NEW YORK, NY 10167
 SUZHOU LIANDE IMPORT &             RM1201A NO 269               641,071.88
 EXPORT                             WASGDUN ROAD
                                     SIPSUZHOU CITY JIANGSU
                                    215000 CHINA
 ALFULL LUGGAGE                     C/O NO 73 SINYI ROAD         525,472.84
 CORPORATION                        FEN YUAN TOWNSHIP
                                    CHANGHUA COUNT 502,
                                    TAIWAN
 UNIFI MANUFACTURING INC.           PO BOX 602749                525,016.41
                                    CHARLOTTE, NC 28260-
                                    2749
 NATIONAL HOCKEY LEAGUE             1185 AVE OF THE              451,319.29
                                    AMERICAS, 14TH FLOOR
                                    NEW YORK, NY 10036
 REFINE INTERNATIONAL               FLAT 309 3F, MEGA TRADE      355,907.01
 HONG KONG                          CENTER
                                    1 MEI WAN STREET
                                    TSUEN WAN, HONG KONG
 WARNER BROS. CONSUMER              4001 W. OLIVE AVE            341,082.66
 PRODUCTS                           BURBANK, CA 91505
 MARVEL                             1600 ROSECRANS AVENUE        276,690.86
                                    BLDG 7 / SUITE 110
                                    MANHATTA BEACH, CA
                                    90266




                                         -18-
20-10990    Doc 8     Filed 04/18/20   Entered 04/18/20 21:32:16       Main Document    Pg
                                         19 of 25



                                        EXHIBIT 2
                                  5 Largest Secured Claims



   Creditor           Amount of         Description of       Value of        Lien or Claim
                       Claim               Claim            Collateral         Disputed
                                                          Securing Claim         (Y/N)

CIT Commercial      $19,163,980.60     Credit            A/R: $10,500,000    N
Service                                Agreement
                                                         Inventory:
                                                         $20,500,000



Ashford Textiles    $10,000,000        Promissory Note   None                Y
LLC




                                             -19-
20-10990     Doc 8      Filed 04/18/20        Entered 04/18/20 21:32:16    Main Document   Pg
                                                20 of 25



                                             EXHIBIT 3
                                    Summary of Assets and Liabilities

                                                                 MARCH 2020 (ACTUAL)
           Cash                                             778,359
           Accounts receivable                              73,786
           Inventory                                        23,130,599
           Prepaid expenses                                 6,604,377
           Loans & exchanges                                47,810
           Due from factor                                  (6,154,036)
           Due from Related Party                           247,491
           Employee receivable                              139,368
           Loan – Ross                                      3,407,890
           Loan – Glenn                                     15,000
           Prepaid royalty                                  4,261,185
           NW.COM                                           -
           Total Current assets                             32,551,828

           Property plant & equipment
           Land                                             72,800
           Building                                         1,272,700
           Furniture & equipment                            914,978
           Machinery & equipment                            8,402,143
           Leasehold equipment                              3,639,678
           Auto                                             84,706
           Screens & molds                                  5,264,636
           Website                                          267,328
           Less: accumulated depreciation                   (11,991,012)
           Total Property plant & equipment                 7,927,958
           Other assets                                     63,879
           Intangibles, Net                                 2,562,167
           Security deposits                                252,592
           Total other assets                               2,878,638
           Total Assets                                     43,358,424

           Current liabilities
           Accounts payable – trade                         54,220,323
           Payroll taxes payable                            845,120
           Sales tax payable                                -
           Income Tax payable                               5,985
           Accrued expenses                                 (9,867,944)
           Loan payable – NWTH                              914,128
           Suspense                                         -
           Accrued income taxes                             (200)
           Estate of Shay Auerbach                          -
           Customer advance                                 719,593
           Accrued royalties                                (94,069)
           NW.COM                                           -
           Total current liabilities                        46,742,936
           Long -term liabilities Mortgage payable -LT      1,517,634
           Notes Payable-Ashford Textile                    10,000,000
           Partners Capital                                 (14,902,145)
           Total Liabilities & Partners Capital             43,358,424


                                                     -20-
20-10990     Doc 8    Filed 04/18/20    Entered 04/18/20 21:32:16   Main Document       Pg
                                          21 of 25



                                         EXHIBIT 4
                                  Owned and Leased Premises

            Northwest Locations                               Landlord

The Northwest Company, LLC                    Pegasus Partners LLC
49 Bryant Ave, Roslyn, NY 11576               49 Bryant Ave, Roslyn, NY 11576
516.484.6996

The Northwest Company, LLC                    Pegasus Partners LLC
66-68 Skillman Street, Roslyn, NY 11576       49 Bryant Ave, Roslyn, NY 11576
516.484.6996

The Northwest Company, LLC                    261 Fifth Ave TIC Owner LLC
261 5th Avenue Suite 1111, New York, NY       PO Box 2162, Hicksville, NY 11805
10016
516.484.6996 x420

The Northwest Company, LLC                    JW Properties Group 18403 N Laguna Azul
1406 East Central Ave. Suite #2               Drive Surprise, AZ 85374
Bentonville, AR 72712
479-464-8685

The Northwest Company, LLC                    Shay Auerbach Estate
5090 Whiteville Road NW, Ash, NC 28420        49 Bryant Ave, Roslyn, NY 11576
 516.484.6996

The Northwest Company, LLC                    Owned by The Northwest Company LLC
135 Clingman Road, Ronda, NC 28670 Office
516.484.6996 x353

800 Lasalle Avenue                            Zeller 800 Lasalle Avenue LLC PO Box
Minneapolis, MN 55486                         860129
                                              Minneapolis, MN 55486

4755 Southpoint Dr.                           Exeter 4755 Southpoint LLC
Memphis, TN 38118                             4755 Southpoint Dr.
                                              Memphis, TN 38118




                                            -21-
20-10990    Doc 8      Filed 04/18/20   Entered 04/18/20 21:32:16     Main Document          Pg
                                          22 of 25



                                          EXHIBIT 5
                Location of the Debtors’ Substantial Assets, Books and Records,
                             and Assets Outside of the United States

            Asset                          Location                Value (if Outside U.S.)

Books and Records                49 Bryant Ave, Roslyn, NY     N/A
                                 11576

Real Property                    See Exhibit 4                 N/A

Inventory                        Distribution Alternatives DBA N/A
                                 DSS
                                 17820 Slover Avenue
                                 Bloomington, CA 92316




                                             -22-
20-10990    Doc 8    Filed 04/18/20    Entered 04/18/20 21:32:16       Main Document         Pg
                                         23 of 25



                                         EXHIBIT 6
                                      Pending Litigation

Pending Matters

      Ashford Textiles, LLC v. The Northwest Company LLC, et al. (Superior Court of
       California, Case No. 20TRCV0018). A complaint was filed on February 27, 2020,
       alleging breach of contract and other claims. The complaint seeks at least $2,349,755.45,
       plus costs and other amounts.

      Standard Fiber, LLC v. The Northwest Company LLC, et al. (Superior Court of
       California, Case No. 20-civ-00933). A complaint was filed on February 13, 2020,
       alleging certain failures to pay invoices and amounts allegedly due for certain purchase
       orders for various home furnishing and apparel textile retail products. The complaint
       seeks at least $1,340,000, plus costs and other amounts. A case management conference
       has been scheduled for June 17, 2020 at 9:00 a.m. (PT).

      CRL Advisory Inc. f/k/a Chargeback Recovery & Logistics Inc. v. The Northwest
       Company, Inc. (N.Y Sup. Ct., Index No. 650747/2020). A complaint was filed on
       February 3, 2020 alleging breach of contract and other claims. The complaint seeks at
       least $83,204.70 in damages, plus other amounts.

      Xiamen Flyone International Trading, Limited v. The Northwest Company, LLC (N.Y.
       Sup. Ct. Index No. 604585/2019).

      USPA Accessories, LLC d/b/a Concept One Accessories v. The Northwest Company
       LLC, AAA Case No. 01-20-0000-0855.

Claims Not Yet in Litigation

      China Export & Credit Insurance Corporation (Sinosure) o/b/o Suzhou Liande Import
       and Export (Claim # EC202001053; $642,030.96).

      China Export & Credit Insurance Corporation (Sinosure) o/b/o Xiamen jastone Import
       and Export (Claim # EC201607647; $354,056.76).

      China Export & Credit Insurance Corporation (Sinosure) o/b/o Shanghai Refine Textile
       Co., Ltd. (Claim # EC202001541; $396,262.65).

      China Export & Credit Insurance Corporation (Sinosure) o/b/o Grand Rich Industrial
       (HK) Limited (Claim # unknown; $8,905.68).




                                             -23-
20-10990    Doc 8   Filed 04/18/20    Entered 04/18/20 21:32:16    Main Document       Pg
                                        24 of 25



                                      EXHIBIT 7
                                  Senior Management

       Name                   Title          Tenure with Debtors       Responsibilities/
                                                                         Experience
Auerbach, Ross        President & CEO        8/1/1994 – Present     Principal decision-
                                                                    maker for the Debtors

Auerbach, Glenn       EVP                    8/1/1994 – Present     Sales/Logistics

Jolson, Robert        CFO                    5/21/2012 – Present    Finance



.




                                          -24-
20-10990    Doc 8    Filed 04/18/20   Entered 04/18/20 21:32:16     Main Document       Pg
                                        25 of 25



                                       EXHIBIT 8
                        Cash Receipts and Disbursement, Net Cash
                     Gain or Loss, Unpaid Obligations and Receivables




Cash Receipts                                 $4,894,9101

Cash Disbursements                            $(5,215,482)

Net Cash Gain (Loss)                          $(320,572)

Unpaid Obligations                            $1,595,230
(Excluding Professional Fees)

Unpaid Receivables                            $1,198,444
(Excluding Professional Fees)




1
       Cash receipts are paid directly to CIT per factoring agreement. The amount shown for
cash receipts represents borrowings.

                                           -25-
